United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-4055
                                 ___________

Mohamed Egal,                         *
                                      *
            Petitioner,               *
                                      * Petition for Review
      v.                              * of an Order of the
                                      * Board of Immigration Appeals.
John Ashcroft, Attorney General of    *
the United States of America,         *     [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                            Submitted: October 22, 2004
                               Filed: October 26, 2004
                                ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Mohamed Egal, a Somalian citizen, petitions for review of an order of the
Board of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ’s) denial
of his applications for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). We grant Egal’s motion to proceed in forma
pauperis, and after carefully reviewing the record, we deny his petition. See
Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004) (standard of
review).
       Specifically, the BIA’s finding of no past persecution is supported by
substantial evidence. See Hagi-Salad v. Ashcroft, 359 F.3d 1044, 1045 (8th Cir.
2004) (defining persecution). Substantial evidence also supports the BIA’s
determination that Egal did not establish a well-founded fear of future persecution.
See Kondakova v. Ashcroft, 383 F.3d 792, 798 (8th Cir. 2004) (applicant must
genuinely fear persecution and offer credible, specific evidence that a reasonable
person in his position would fear persecution if returned); Navarijo-Barrios v.
Ashcroft, 322 F.3d 561, 564 (8th Cir. 2003) (BIA may reasonably rely on State
Department’s assessment of current country conditions as they relate to the likelihood
of future persecution); 8 C.F.R. § 208.13(b)(3)(i) (2004) (in cases where applicant has
not established past persecution, he has burden of showing that it would not be
reasonable for him to relocate, unless persecution is by a government or is
government-sponsored).

      Because we find that substantial evidence supports the BIA’s denial of Egal’s
request for asylum, his application for withholding of removal necessarily fails as
well. See Regalado-Garcia v. INS, 305 F.3d 784, 788 (8th Cir. 2002) (standard for
withholding of removal is more rigorous than standard for granting asylum). To the
extent Egal is challenging the BIA’s denial of CAT relief, we find no basis in the
record for such a claim. See Habtemicael v. Ashcroft, 370 F.3d 774, 780-82 (8th Cir.
2004) (explaining qualification requirements for relief under CAT).

      Accordingly, we deny Egal’s petition.
                     ______________________________




                                         -2-